04/21/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 18-0685



                                  No. DA 18-0685

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MARK WILLIAMS COLLINS,

             Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for an extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including June 2, 2020, within which to prepare, serve, and file its response brief.




KFS                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             April 21 2020